United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3449
                                  ___________

Roberta F. Smith,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Nebraska.
Michael J. Astrue, Commissioner         *
of the Social Security Administration, *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                            Submitted: June 14, 2007
                               Filed: August 8, 2007
                                ___________

Before MELLOY, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Roberta F. Smith's applications for disability insurance and supplemental
security income benefits were denied by the Social Security Administration (SSA).
Smith sought review before an administrative law judge (ALJ). After conducting a
hearing, the ALJ concluded that Smith was not disabled and denied the benefits. The
SSA Appeals Council denied review, thereby rendering the ALJ's decision the final
agency determination. The district court1 affirmed the decision of the agency. Smith
appeals, and we also affirm.

                                   I. Background
      Smith applied for disability insurance and supplemental security income
benefits on March 10, 2004, alleging that she had become disabled on September 15,
1998, when she was 42 years old, due to neck, back, and left shoulder pain; carpal
tunnel syndrome; and headaches. Before the ALJ, Smith, who was represented by
counsel, testified regarding her impairments, and Smith's medical records were
admitted into evidence. In addition, a vocational expert testified.

       The ALJ evaluated Smith's claims according to the five-step sequential analysis
prescribed by the Social Security regulations, see 20 C.F.R. §§ 404.1520 and 416.920,
and determined, among other things, that: (1) Smith had not engaged in any
substantial gainful activity since September 15, 1998; (2) Smith's medically
determinable impairment—"mild acromioclavicular degenerative joint disease of the
left shoulder"—was severe, but not of listing-level severity; (3) Smith retained the
residual functional capacity (RFC) to return to her past relevant work as a telemarketer
and cleaner; (4) she could perform other jobs involving unskilled, sedentary, and light
work activity that existed in significant numbers in the regional economy; and (5) she
was not credible, with respect to the extent of her symptoms and limitations. Based
upon these findings, the ALJ determined Smith was not disabled. The district court
affirmed that decision.

                                   II. Discussion
      We review de novo a district court's decision to uphold the ALJ's denial of
benefits. Travis v. Astrue, 477 F.3d 1037, 1040 (8th Cir. 2007). In conducting this


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
review, we must decide "'whether the Commissioner's findings are supported by
substantial evidence on the record as a whole.'" Id. (quoting Dunahoo v. Apfel, 241
F.3d 1033, 1037 (8th Cir. 2001)). If substantial evidence supports the Commissioner's
decision, we will not reverse because substantial evidence also supports the contrary
outcome, even if we would have reached a different conclusion. Id.

       Smith's sole contention on appeal is that the ALJ failed to fully and fairly
develop the record as to her mental impairments. See Smith v. Barnhart, 435 F.3d 926,
930 (8th Cir. 2006) (noting ALJ has duty to develop the record fully and fairly).
"There is no bright line test for determining when the [Commisioner] has . . . failed
to develop the record. The determination in each case must be made on a case by case
basis." Battles v. Shalala, 36 F.3d 43, 45 (8th Cir. 1994).

      Smith asserts that the ALJ should have ordered a psychological examination to
evaluate her depression and anxiety, as well as to determine her mental capacity.
Smith, however, claimed disability based on neck, back, and left shoulder pain; carpal
tunnel syndrome; and headaches—she did not allege disability based on these
purported mental impairments. To the contrary, during her administrative hearing
Smith expressly denied that she was depressed. Further, although some of Smith's
medical records note that Smith had self-reported high levels of anxiety, the alleged
anxiety was never mentioned during the hearing before the ALJ. Moreover, the only
mention of Smith's mental capacity during the hearing was Smith's testimony that she
considered herself to be of average intelligence.

       We have repeatedly stated that an ALJ has no duty "'to investigate a claim not
presented at the time of the application for benefits and not offered at the hearing as
a basis for disability.'" Gregg v. Barnhart, 354 F.3d 710, 713 (8th Cir. 2003) (quoting
Pena v. Chater, 76 F.3d 906, 909 (8th Cir. 1996)); see also Brockman v. Sullivan, 987
F.2d 1344, 1348 (8th Cir. 1993) ("The ALJ, however, had no obligation to investigate
a claim not presented at the time of the application for benefits and not offered at the

                                          -3-
hearing as a basis for disability."); Matthews v. Bowen, 879 F.2d 422, 424 (8th Cir.
1989) (ruling that ALJ did not err in not ordering consultative examination before
concluding claimant had no mental impairment where claimant did not allege
disability due to mental impairment and presented only minimal evidence of anxiety).
Because Smith did not allege disability based on mental impairments in her
applications for disability insurance and supplemental security income benefits, nor
during her administrative hearing, we hold that the ALJ adequately developed the
record in this case.

                                  III. Conclusion
       Accordingly, we affirm the judgment of the district court, as the determination
that Smith was not disabled is supported by substantial evidence on the record as a
whole.
                      ______________________________




                                         -4-